Exhibit 10.4

WAIVER AND CONSENT

January 5, 2017

WHEREAS, the Board of Directors (the “Board”) of Foundation Medicine, Inc. (the
“Company”) desires to appoint Troy Cox as the Company’s Chief Executive Officer,
to increase the size of the Board to ten (10) directors (the “Proposed
Increase”) and to elect Mr. Cox as a director of the Company, in each case as of
February 6, 2017 (the “New CEO Start Date”);

WHEREAS, the Company and Roche Holdings, Inc. (the “Investor”) are parties to
that certain Investor Rights Agreement, dated as of January 11, 2015, as may be
amended or restated from time to time (the “Rights Agreement”);

WHEREAS, the Fully Diluted Aggregate Ownership Percentage of the Investor Group
(as each term is defined in the Rights Agreement) exceeds 10% of the Company;

WHEREAS, pursuant to Section 2.02(a)(i) of the Rights Agreement, the Investor
has the right to designate a number of individuals as directors of the Company
equal to the lesser of (A) seats representing 33.34% of the Board and (B) a
number equal to (x) the number of seats on the Board multiplied by (y) the
Aggregate Ownership Percentage of the Investor Group (as defined in the Rights
Agreement) at such time (the “Designation Right”);

WHEREAS, as of the New CEO Start Date, it is proposed that Mr. Cox shall be
elected to the Board as the Company’s Chief Executive Officer in accordance with
Section 2.02(a)(ii) of the Rights Agreement;

WHEREAS, pursuant to Section 2.02(a)(iv) of the Rights Agreement, any remaining
seats on the Board not filled pursuant to Sections 2.02(a)(i)-(iii) of the
Rights Agreement shall be filled by Independent Directors (as defined in the
Rights Agreement) (the “Independence Requirement”);

WHEREAS, following the Proposed Increase, it is further proposed that Michael
Pellini, M.D. will remain on the Board as a director appointed pursuant to
Section 2.02(a)(iv) of the Rights Agreement notwithstanding that he will not
satisfy the criteria to qualify as an Independent Director (as defined in the
Rights Agreement);

WHEREAS, pursuant to Section 2.05(a) of the Rights Agreement, the Company may
not appoint a new Chief Executive Officer without the Investor’s prior written
approval; and

WHEREAS, pursuant to Section 8.03 of the Rights Agreement, the Investor desires
to (i) effective until the conclusion of the Company’s 2017 annual meeting of
stockholders, waive the Designation Right solely with respect to the Proposed
Increase, (ii) consent to Dr. Pellini’s continued service on the Board
notwithstanding that Dr. Pellini will not satisfy the criteria to qualify as an
Independent Director, and (iii) approve the appointment of Mr. Cox as the
Company’s Chief Executive Officer as of the New CEO Start Date.

NOW, THEREFORE, the Investor, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, hereby agrees:

1.    The Investor hereby irrevocably (A) effective until the conclusion of the
Company’s 2017 annual meeting of stockholders, waives the Designation Right
solely with respect to the Proposed Increase, and (B) consents to Dr. Pellini’s
continued service on the Board, notwithstanding that Dr. Pellini will not
satisfy the criteria to qualify as an Independent Director. In addition, the
Investor hereby consents to the appointment of Mr. Cox as the Company’s Chief
Executive Officer, effective as of the New CEO Start Date, in accordance with
Section 2.05(a) of the Rights Agreement. For the avoidance of doubt, such waiver
and consent is limited to the



--------------------------------------------------------------------------------

Proposed Increase, Dr. Pellini’s continued service on the Board and the
appointment of Mr. Cox as the Company’s Chief Executive Officer and does not
limit, modify, amend or waive the Investor’s rights with respect to the
appointment of any other chief executive officer, any additional increase in the
size of the Board, the requirement that other new directors designated pursuant
to Section 2.02(a)(iv) of the Rights Agreement meet the Independence Requirement
or any of the Investor’s other rights under the Rights Agreement.

2.    This Waiver and Consent shall be effective immediately after its due
execution by the undersigned; provided, that this Waiver and Consent shall
terminate and no longer be effective if Mr. Cox does not assume his duties as
the Company’s Chief Executive Officer and as a member of the Board on or about
the New CEO Start Date. This Waiver and Consent may be executed in any number of
counterparts, each such counterpart shall be deemed an original instrument, and
all such counterparts together shall constitute but one agreement. This Waiver
and Consent may be executed and delivered by facsimile or email (.pdf), and upon
such delivery the facsimile or email (.pdf) signature will be deemed to have the
same effect as if the original signature had been delivered. This Waiver and
Consent shall be governed by, and construed and enforced in accordance with, the
laws of the State of Delaware, without regard to its principles of conflicts of
laws.

3.    Except as expressly waived, amended or approved hereby, the provisions of
the Rights Agreement are and will remain in full force and effect.

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Waiver and Consent to be
effective as of the date first written above.

 

ROCHE HOLDINGS, INC. By:  

/s/ Frederick C. Kentz III

Name:   Frederick C. Kentz III Title:   Vice President

AGREED AND ACKNOWLEDGED:

 

FOUNDATION MEDICINE, INC. By:  

/s/ Alexis Borisy

Name:   Alexis Borisy Title:   Chairman of the Board of Directors